Matter of Lukes Jacob R. (Cynthia R.) (2017 NY Slip Op 01630)





Matter of Lukes Jacob R. (Cynthia R.)


2017 NY Slip Op 01630


Decided on March 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2017

Friedman, J.P., Andrias, Kapnick, Gesmer, JJ.


3305 3304

[*1]In re Lukes Jacob R., A Dependent Child Under Eighteen Years of Age, etc., Cynthia R., Respondent-Appellant, The Children's Aid Society, Petitioner-Respondent.


Andrew J. Baer, New York, for appellant.
Rosin Steinhagen Mendel, New York (Douglas H. Reiniger of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Raymond E. Rogers of counsel), attorney for the child.

Order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about March 29, 2016, which denied respondent-appellant mother's motion to vacate an order of fact-finding and disposition (one paper), same court and Judge, entered on or about December 14, 2015, which, upon the mother's default and findings of permanent neglect, terminated her parental rights to the subject child and committed his custody and guardianship to petitioner agency and the Commissioner of the Administration for Children's Services for the purpose of adoption, unanimously affirmed, without costs. Appeal from the order of fact-finding and disposition (one paper), unanimously dismissed, without costs, as taken from a nonappealable paper.
Family Court providently exercised its discretion in denying appellant's motion to vacate her default because her moving papers failed to demonstrate both a reasonable excuse for her default and a meritorious defense to the allegation that she permanently neglected the child (see Matter of Amirah Nicole A. [Tamika R.], 73 AD3d 428, 428-429 [1st Dept 2010], lv dismissed 15 NY3d 766 [2010]).
No appeal lies from the fact-finding and dispositional order entered on default (see Matter of Alexander John B. [Cynthia A.], 87 AD3d 927, 929 [1st Dept 2011], lv dismissed in part, denied in part 18 NY3d 917 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 2, 2017
CLERK